In a proceeding pursuant to *729article 78 of the CPLR to annul a determination of the Town Board of the Town of Riverhead, dated September 5, 1972, which denied petitioners’ application for a special permit to construct garden apartments, the appeal is from a judgment of the Supreme Court, Suffolk 'County, dated December 11, 1972, which granted the petition and directed respondents to issue such permit to petitioners, subject to the establishment of reasonable site plan conditions to be imposed by respondents. Judgment reversed, on the law, without costs, and proceeding dismissed on the merits. The zoning ordinance, as amended on December 5, 1972, prohibits garden apartments in the zoning district in question and, therefore, the right to the requested special permit nc longer exists. This appeal must be decided on the law as it now exists (Matter of Boardwalk & Seashore Corp. v. Murdock, 286 N. Y. 494; Matter of Dengeles v. Young, 3 A D 2d 758). Hopkins, Acting P. J., Munder, Martuscello, Shapiro and Brennan, JJ., concur.